LAMVU§RARY

 

  

NO. 27868
IN THE SUPREME COURT OF THE STATE OF HAWAL; §§
l ,, ga
DA\/'ID c. FARMER, on behalf of § 
the BaHkrUptCy ESTATE OF DANIEL T. KEOMALM ‘B
Petitioner/Plaintiff/Counterclaim Defendant-Appel nt,§;
§§

vS.

h 90
HICKAM FEDERAL CREDIT UNION, Respondent/Defendant/Countercl
Plaintiff/Third~Party Plaintiff-Appellee; and
GERARD AUYONG and STEPHEN Y.H. KWOCK,
-Respondents/Defendant3-AppelleeS,

VS.

CUTTER PONTlAC, BUlCK, GMC OF WAIPAHU, lNC. and
CJW MOTORS, INC., Third-Party DefendantS.

CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
(CIV. NO. 04-l-O732)

ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Duffy, J., for the courtH

Petitioner/Plaintiff/Counterclaim Defendant-Appellant
David C. Farmer,

on behalf of the Bankruptcy EState of Daniel T.
Keomalu'S application for writ of certiorari,

filed on May l9,
20lO, is hereby rejected.

DATED: Honolulu, HawaiUq Jun@ 29, 2010_

FOR THE COURT:

Who\£'. Au.l@m %\¢

ASSociate JuStice
R.

 

Steven GeShell,

for petitioner/plaintiff/
counterclaim defendant-

appellant on the application

1 Considered by: Moon, C.J., Nakayama, Acoba, and Duffy, JJ. and
Circuit Judge WilSon, in place of Recktenwald, J., recused.

aimo

QH"“;§

Shelton G.W. Jim On
for respondent/defendant-
appellee Stephen Y.H.

1 Kwock on the response

Jeffrey S. Harris

for respondent/defendant/
counterclaim plaintiff/
third-party plaintiff~appellee
Hickam Federal Credit Union

and respondent/defendant~appellee
Gerard Auyong on the response